UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4753


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ARTKES BENNETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:15-cr-00013-D-1)


Submitted:   September 16, 2016             Decided:   October 4, 2016


Before WILKINSON and TRAXLER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Barbara D. Kocher, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Artkes Bennett appeals his 192-month sentence following his

guilty plea to conspiracy to distribute and possess with intent

to distribute a quantity of methamphetamine and a quantity of

heroin, in violation of 21 U.S.C. §§ 841(b)(1)(C), 846 (2012),

distribution of a quantity of methamphetamine, in violation of

21   U.S.C.    § 841(a)(1),     (b)(1)(C)      (2012),    and    possession    with

intent to distribute a quantity of heroin, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C).           On appeal, Bennett contends only

that his sentence is substantively unreasonable.                 We disagree.

      We “consider the substantive reasonableness of the sentence

imposed under an abuse-of-discretion standard.”                   Gall v. United

States, 552 U.S. 38, 51 (2007).              In doing so, we must “take into

account the totality of the circumstances, including the extent

of any variance from the [Sentencing] Guidelines range.”                        Id.

We   presume     that   a     sentence       within   a   properly       calculated

Guidelines range is substantively reasonable.                   United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).                     A defendant can

rebut this presumption only “by showing that the sentence is

unreasonable     when   measured     against       the    18    U.S.C.   § 3553(a)

[(2012)] factors.”      Id.

      Having reviewed the record, we conclude that Bennett has

not made the showing necessary to rebut the presumption that his

within-Guidelines-range        sentence       is   substantively      reasonable.

                                         2
Accordingly, we affirm the judgment of the district court.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3